Case 4:21-cv-01271 Document 1-4 Filed on 04/16/21 in TXSD Page 1 of 8

                2021-15029 / Court: 189
Case 4:21-cv-01271 Document 1-4 Filed on 04/16/21 in TXSD Page 2 of 8
Case 4:21-cv-01271 Document 1-4 Filed on 04/16/21 in TXSD Page 3 of 8
Case 4:21-cv-01271 Document 1-4 Filed on 04/16/21 in TXSD Page 4 of 8
Case 4:21-cv-01271 Document 1-4 Filed on 04/16/21 in TXSD Page 5 of 8
Case 4:21-cv-01271 Document 1-4 Filed on 04/16/21 in TXSD Page 6 of 8
Case 4:21-cv-01271 Document 1-4 Filed on 04/16/21 in TXSD Page 7 of 8
Case 4:21-cv-01271 Document 1-4 Filed on 04/16/21 in TXSD Page 8 of 8
